          Case 2:18-cv-02066-TLN-CKD Document 108 Filed 08/04/21 Page 1 of 4



 1   SMITH, McDOWELL & POWELL,
     A LAW CORPORATION
 2   Brad A. McDowell, SBN 207142
     Sean M. Stowers, SBN 303715
 3   100 Howe Avenue, Suite 208 South
     Sacramento, CA 95825
 4   Telephone: (916) 569-8100
 5   Attorneys for Defendant, Cross-Claimant,
     and Third-Party Plaintiff VFORCE INC.
 6

 7

 8                           THE UNITED STATES DISTRICT COURT
 9                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ZURICH        AMERICAN       INSURANCE ) Case Number:   2:18-CV-02066-TLN-CKD
     COMPANY OF ILLINOIS, a New York )
12   Corporation;                            ) STIPULATION AND ORDER
                                             ) EXTENDING THE CLOSE
13                   Plaintiff,              ) OF DISCOVERY
                                             )
14          v.                               ) Compl. Filed:      July 28, 2018
                                             ) Trial Date:        To be determined
15   VFORCE INC., doing business as “VFORCE ) Judge               Hon. Troy L. Nunley
     STAFFING SOLUTIONS”, a California )
16   corporation; CORTECH, LLC, a Georgia )
     limited liability company; and DOES one )
17   through 100, inclusive;                 )
                                             )
18                   Defendants.             )
                                             )
19                                           )
     AND RELATED ACTIONS.                    )
20                                           )
21

22

23

24

25

26

27

28




                  STIPULATION AND ORDER EXTENDING THE CLOSE OF DISCOVERY
           Case 2:18-cv-02066-TLN-CKD Document 108 Filed 08/04/21 Page 2 of 4



 1                                            STIPULATION
 2          PLEASE TAKE NOTICE THAT all parties to this case (the “Stipulating Parties”) stipulate
 3   as provided below with reference to the following facts:
 4          WHEREAS on November 4, 2020, Defendant, Cross-Complainant, and Third-Party
 5   Plaintiff VForce Inc. filed its Motion for Modification of the Initial Pretrial Scheduling Order and
 6   for Leave to Amend its Third-Party Complaint, by which it seeks the permission of the Court to
 7   file its proposed Second Amended Crossclaim and Third-Party Complaint;
 8          WHEREAS VForce’s Motion for Modification of the Initial Pretrial Scheduling Order and
 9   for Leave to Amend its Third-Party Complaint has been fully briefed and the Court has taken the
10   matter under submission as of November 25, 2020;
11          WHEREAS on March 2, 2021, Plaintiff Zurich American Insurance Company of Illinois
12   filed its Motion for Summary Judgment or Alternatively Partial Summary Judgment, by which it
13   seeks judgment against VForce;
14          WHEREAS Zurich’s Motion for Summary Judgment or Alternatively Partial Summary
15   Judgment has been fully briefed and the Court has taken the matter under submission as of May
16   17, 2021;
17          WHEREAS, pursuant to the Court’s Order issued on February 10, 2021, the discovery
18   cutoff is currently scheduled to occur on September 1, 2021;
19          WHEREAS the United States District Court in and for the Eastern District of California,
20   as well as the offices of counsel for the parties, the offices of some of the parties themselves, and
21   the offices of other companies necessary to the conducting of discovery herein, such as court
22   reporters, were closed and/or operated at limited capacity because of the COVID-19 pandemic and
23   related governmental orders beginning in or around March of 2020 and may remain closed and/or
24   operating at limited capacity for these reasons today;
25          WHEREAS, the Stipulating Parties require additional time to complete discovery, given:
26   (1) the proposed inclusion of Amazing Insurance and Alex Campos as additional Third-Party
27   Defendants; (2) the COVID-19 pandemic and related closures; (3) the subsequent delay in the
28   Court ruling upon VForce’s submitted Motion for Modification of the Initial Pretrial Scheduling



                                             1
                   STIPULATION AND ORDER EXTENDING THE CLOSE OF DISCOVERY
           Case 2:18-cv-02066-TLN-CKD Document 108 Filed 08/04/21 Page 3 of 4



 1   Order and for Leave to Amend its Third-Party Complaint and Plaintiff Zurich American Insurance
 2   Company of Illinois’ submitted Motion for Summary Judgment or Alternatively Partial Summary
 3   Judgment; and (4) the circumstances of this case, which potentially required the deposing of
 4   numerous individuals and entities spread across the country.
 5          NOW, THEREFORE, the Stipulating Parties hereby stipulate to an extension of the
 6   discovery cutoff for a period of 180 days until February 28, 2022.
 7          NOW, THEREFORE, the Stipulating Parties hereby stipulate that this document may be
 8   executed in multiple counterparts.
 9   Dated: August 3, 2021                               HORTON VILLAGE LAW GROUP APC
10                                                 By: /s/ Lincoln V. Horton
                                                       LINCOLN V. HORTON
11                                                     Attorney for Plaintiff ZURICH
                                                       AMERICAN INSURANCE COMPANY
12                                                     OF ILLINOIS
13
     Dated: August 3, 2021                               SMITH, McDOWELL & POWELL,
14                                                       A LAW CORPORATION
15                                                 By: /s/ Sean M. Stowers
                                                       BRAD McDOWELL
16                                                     SEAN M. STOWERS
                                                       Attorneys for Defendant, Cross-Claimant,
17                                                     and Third-Party Plaintiff VFORCE INC.
18
     Dated: August 3, 2021                               BARNWELL LAW GROUP, P.C.
19
                                                   By: /s/ Patrick C. Barnwell
20                                                     PATRICK C. BARNWELL
                                                       Attorney for Defendant, Cross-Defendant,
21                                                     and Third-Party Defendant CORTECH, LLC
22
     Dated: August 3, 2021                               McFADDEN & SHOREMAN
23
                                                   By: /s/ John M. Shoreman
24                                                     JOHN M. SHOREMAN
                                                       Attorney for Cross-Defendants and Third-
25                                                     Party Defendants ACCUIRE, LLC, BEAN
                                                       TEAM NETWORK 2, LLC, CAPSERV,
26                                                     INC., MICHAEL DiMANNO, RICHARD
                                                       GARDNER. KAISERKANE
27                                                     CONSULTING, LLC, CHARLES
                                                       MUSGROVE, and MELISSA OBLESBY
28




                                             2
                   STIPULATION AND ORDER EXTENDING THE CLOSE OF DISCOVERY
           Case 2:18-cv-02066-TLN-CKD Document 108 Filed 08/04/21 Page 4 of 4



 1                                                ORDER
 2         Upon consideration of the Stipulation of all parties to this matter, it is hereby ORDERED
 3   that the Initial Pretrial Scheduling Order will be modified to reflect that the discovery cutoff will
 4   be continued for one hundred eighty (180) days. The new discovery cutoff will be February 28,
 5   2022. All other deadlines contained within the Initial Pretrial Scheduling Order that are governed
 6   by the discovery cutoff shall be based upon the new discovery cutoff.
 7

 8   IT IS SO ORDERED.
 9

10   Dated: August 3, 2021
11                                                              Troy L. Nunley
                                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             3
                   STIPULATION AND ORDER EXTENDING THE CLOSE OF DISCOVERY
